[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               MARCH 23, 2011
                               No. 10-14546
                                                                 JOHN LEY
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D. C. Docket No. 3:09-cv-01175-MEF,
                    BKCY No. 3:08-80083-bk-DHW

DAVID A. HINES,

                                                        Plaintiff-Appellant,

                                     versus

ANTHONY J. MARCHETTI,
WEST GEORGIA EMERGENCY MEDICINE, LLC,

                                                        Defendants-Appellees.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       ________________________
                              (March 23, 2011)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant appeals the district court’s order of August 30, 2010 affirming the
partial summary judgment the bankruptcy court granted appellees denying

appellant a discharge because he violated 11 U.S.C. § 727(a)(2)(A) by transferring

property with the intent to hinder, delay, or defraud a creditor within one year

before he filed for bankruptcy. Appellant contends that the existence of material

issues of fact foreclosed summary judgment; hence, we should reverse the district

court’s judgment and instruct the district court to vacate the summary judgment

and remand the case to the bankruptcy court for further proceedings.

      After examining the relevant portions of the record, we are convinced that,

for the reasons stated by the district court in its August 30 order, the bankruptcy

court did not err in granting the summary judgment complained of.

      AFFIRMED.




                                          2